UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number :811-06628 Name of Registrant:The Yacktman Funds, Inc. Address of Principal Executive Offices: 6300 Bridgepoint Parkway Building One, Suite 320 Austin, Texas 78730 Name and address of agent of service: Yacktman Asset Management Co. The Yacktman Funds, Inc. 6300 Bridgepoint Parkway Building One, Suite 320 Austin, Texas 78730 Registrant's telephone number including area code: 512-767-6700 Date of fiscal year end: 12/31/2010 Date of reporting period: 07/01/2010-06/30/2011 Fund Name : The Yacktman Focused Fund Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP 075887109 02/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Claire Fraser-Liggett Mgmt For For For Elect Christopher Jones Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Edward Ludwig Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect Gary Mecklenburg Mgmt For For For Elect Cathy Minehan Mgmt For Withhold Against Elect James Orr Mgmt For For For Elect Willard Overlock, Jr. Mgmt For For For Elect Bertram Scott Mgmt For For For Elect Alfred Sommer Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt N/A 1 Year N/A 5 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against 6 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against For Against C.R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP 067383109 04/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Kelly Mgmt For For For Elect Gail Naughton Mgmt For For For Elect John Weiland Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Shareholder Proposal Regarding Sustainability Report Shrhldr Against Against For 6 Shareholder Proposal Regarding Declassification of the Board Shrhldr Against For Against Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Helene Gayle Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect Joseph Jimenez Mgmt For For For 6 Elect Richard Kogan Mgmt For For For 7 Elect Delano Lewis Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect Stephen Sadove Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against 13 Shareholder Proposal Regarding the Right to Call a Special Meeting Shrhldr Against Against For ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Victoria Tschinkel Mgmt For For For 12 Elect Kathryn Turner Mgmt For For For 13 Elect William Wade, Jr. Mgmt For For For 14 Ratification of Auditor Mgmt For Against Against 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 17 2011 Omnibus Stock and Performance Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy Shrhldr Against Against For 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report Shrhldr Against Against For 20 Shareholder Proposal Regarding Lobbying Report Shrhldr Against Against For 21 Shareholder Proposal Regarding Safety Report Shrhldr Against Against For 22 Shareholder Proposal Regarding Louisiana Wetlands Shrhldr Against Against For 23 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shrhldr Against Against For 24 Shareholder Proposal Regarding the Financial Risks of Climate Change Shrhldr Against Against For 25 Shareholder Proposal Regarding Report on Oil Sands Operations Shrhldr Against Against For Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP 219350105 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Seely Brown Mgmt For Against Against 2 Elect John Canning Jr. Mgmt For For For 3 Elect Gordon Gund Mgmt For Against Against 4 Elect Kurt Landgraf Mgmt For For For 5 Elect H. Onno Ruding Mgmt For For For 6 Elect Glenn Tilton Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/15/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Craig Arnold Mgmt For For For 2 Elect Robert Brust Mgmt For For For 3 Elect John Connors, Jr. Mgmt For For For 4 Elect Christopher Coughlin Mgmt For For For 5 Elect Timothy Donahue Mgmt For For For 6 Elect Kathy Herbert Mgmt For For For 7 Elect Randall Hogan, III Mgmt For For For 8 Elect Richard Meelia Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Tadataka Yamada Mgmt For For For 11 Elect Joseph Zaccagnino Mgmt For For For 12 Appointment of Auditor and Authority to Set Fees Mgmt For For For 13 Reverse Stock Split Followed by a Forward Stock Split Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against EBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP 278642103 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Fred Anderson Mgmt For For For 2 Elect Edward Barnholt Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect John Donahoe Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding Simple Majority Vote Shrhldr Against For Against Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 5 Shareholder Proposal Regarding Independent Board Chairman Shrhldr Against For Against 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report Shrhldr Against Against For 7 Shareholder Proposal Regarding Sexual Orientation and Gender identity Anti-Bias Policy Shrhldr Against For Against 8 Shareholder Proposal Regarding Human Right to Water Shrhldr Against Against For 9 Shareholder Proposal Regarding Report on Oil Sands Operations Shrhldr Against Against For 10 Shareholder Proposal Regarding Report on Hydraulic Fracturing Shrhldr Against Against For 11 Shareholder Proposal Regarding Report on Technology and Products to Become Environmentally Sustainable Shrhldr Against Against For 12 Shareholder Proposal Regarding Greenhouse Gas Emission Goals Shrhldr Against Against For H&R Block, Inc. Ticker Security ID: Meeting Date Meeting Status HRB CUSIP 093671105 09/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect Richard Breeden Mgmt For For For 3 Elect William Cobb Mgmt For For For 4 Elect Robert Gerard Mgmt For For For 5 Elect Len Lauer Mgmt For For For 6 Elect David Lewis Mgmt For For For 7 Elect Bruce Rohde Mgmt For For For 8 Elect Tom Seip Mgmt For For For 9 Elect L. Edward Shaw, Jr. Mgmt For For For 10 Elect Christianna Wood Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For Against Against 12 Amendment to the 2003 Long-Term Executive Compensation Plan Mgmt For Against Against 13 Amendment to the Executive Performance Plan Mgmt For For For 14 Shareholder Proposal Regarding Simple Majority Vote Shrhldr For For For 15 Amendment to Supermajority Requirement to Call a Special Meeting Mgmt For For For 16 Amendment to Supermajority Requirement Relating to Removal of Directors Mgmt For For For 17 Amendment to Supermajority Requirement Relating to Amendments to the Articles and Bylaws Mgmt For For For 18 Amendment to Supermajority Requirement Relating to Related Person Transaction Provision Mgmt For For For 19 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Leo Apotheker Mgmt For For For 3 Elect Lawrence Babbio Jr. Mgmt For Against Against 4 Elect Sari Baldauf Mgmt For For For 5 Elect Shumeet Banerji Mgmt For For For 6 Elect Rajiv Gupta Mgmt For For For 7 Elect John Hammergren Mgmt For For For 8 Elect Raymond Lane Mgmt For For For 9 Elect Gary Reiner Mgmt For For For 10 Elect Patricia Russo Mgmt For For For 11 Elect Dominique Senequier Mgmt For For For 12 Elect G. Kennedy Thompson Mgmt For For For 13 Elect Margaret Whitman Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 17 2011 Employee Stock Purchase Plan Mgmt For For For 18 Amendment to the 2005 Pay-for-Results Plan Mgmt For Against Against Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For Against Against 2 Elect James Cullen Mgmt For For For 3 Elect Ian Davis Mgmt For For For 4 Elect Michael Johns Mgmt For Against Against 5 Elect Susan Lindquist Mgmt For For For 6 Elect Anne Mulcahy Mgmt For Against Against 7 Elect Leo Mullin Mgmt For For For 8 Elect William Perez Mgmt For Against Against 9 Elect Charles Prince Mgmt For Against Against 10 Elect David Satcher Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Shareholder Proposal Regarding Pharmaceutical Price Restraints Shrhldr Against Against For 16 Shareholder Proposal Regarding Policy on Health Status Discrimination Shrhldr Against Against For 17 Shareholder Proposal Regarding Animal Welfare Shrhldr Against Against For Lancaster Colony Corporation Ticker Security ID: Meeting Date Meeting Status LANC CUSIP 513847103 11/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Cooke Mgmt For For For Elect Alan Harris Mgmt For For For Elect Zuheir Sofia Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Plan Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Ballmer Mgmt For For For 2 Elect Dina Dublon Mgmt For For For 3 Elect William Gates III Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee Shrhldr Against Against For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 15 Ratification of Auditor Mgmt For For For 16 Adoption of Majority Vote for Election of Directors Mgmt For For For 17 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against 18 Shareholder Proposal Regarding Reviewing Political Contributions and Expenditures Shrhldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect W. Don Cornwell Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect William Gray, III Mgmt For For For 7 Elect Constance Horner Mgmt For For For 8 Elect James Kilts Mgmt For For For 9 Elect George Lorch Mgmt For For For 10 Elect John Mascotte Mgmt For For For 11 Elect Suzanne Nora Johnson Mgmt For For For 12 Elect Ian Read Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against 17 Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers Shrhldr Against Against For 18 Shareholder Proposal Regarding Lobbying Priorities Report Shrhldr Against Against For 19 Shareholder Proposal Regarding Pharmaceutical Price Restraints Shrhldr Against Against For 20 Shareholder Proposal Regarding the Right to Act by Written Consent Shrhldr Against For Against 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against Against For 22 Shareholder Proposal Regarding Transparency in Animal Research Shrhldr Against Against For Resource America, Inc. Ticker Security ID: Meeting Date Meeting Status REXI CUSIP 761195205 03/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carlos Campbell Mgmt For Withhold Against Elect Edward Cohen Mgmt For Withhold Against Elect Hersh Kozlov Mgmt For For For 2 Amendment to the 2005 Omnibus Equity Compensation Plan Mgmt For Against Against 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 5 Transaction of Other Business Mgmt For Against Against Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Cox, Jr. Mgmt For For For Elect Srikant Datar Mgmt For For For Elect Roch Doliveux Mgmt For For For Elect Louis Francesconi Mgmt For Withhold Against Elect Allan Golston Mgmt For For For Elect Howard Lance Mgmt For For For Elect Stephen MacMillan Mgmt For For For Elect William Parfet Mgmt For Withhold Against Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Long-Term Incentive Plan Mgmt For Against Against 4 2011 Performance Incentive Award Plan Mgmt For Against Against 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP 871829107 11/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cassaday Mgmt For Against Against 2 Elect Manuel Fernandez Mgmt For Against Against 3 Elect Hans-Joachim Korber Mgmt For For For 4 Elect Jackie Ward Mgmt For Against Against 5 Amendment to the 1974 Employees' Stock Purchase Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For The Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TBBK CUSIP 05969A105 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Betsy Cohen Mgmt For For For 2 Elect Daniel Cohen Mgmt For For For 3 Elect Walter Beach Mgmt For For For 4 Elect Michael Bradley Mgmt For For For 5 Elect Matthew Cohn Mgmt For For For 6 Elect Leon Huff Mgmt For For For 7 Elect William Lamb Mgmt For Against Against 8 Elect Frank Mastrangelo Mgmt For For For 9 Elect James McEntee, III Mgmt For Against Against 10 Elect Linda Schaeffer Mgmt For Against Against 11 Elect Joan Specter Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 14 Stock Option and Equity Plan of 2011 Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For The Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Boggan, Jr. Mgmt For For For 2 Elect Richard Carmona Mgmt For For For 3 Elect Tully Friedman Mgmt For For For 4 Elect George Harad Mgmt For For For 5 Elect Donald Knauss Mgmt For For For 6 Elect Robert Matschullat Mgmt For For For 7 Elect Gary Michael Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Pamela Thomas-Graham Mgmt For For For 11 Elect Carolyn Ticknor Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Approval of the Material Terms of the Performance Goals under the 2005 Stock Incentive Plan Mgmt For Against Against 14 Approval of the Material Terms of the Performance Goals under the Executive Incentive Compensation Plan Mgmt For Against Against 15 Shareholder ProposalRegarding Independent Board Chairman Shrhldr Against For Against The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For Against Against 2 Elect Ronald Allen Mgmt For For For 3 Elect Howard Buffett Mgmt For For For 4 Elect Barry Diller Mgmt For Against Against 5 Elect Evan Greenberg Mgmt For For For 6 Elect Alexis Herman Mgmt For For For 7 Elect Muhtar Kent Mgmt For For For 8 Elect Donald Keough Mgmt For For For 9 Elect Maria Lagomasino Mgmt For For For 10 Elect Donald McHenry Mgmt For For For 11 Elect Sam Nunn Mgmt For For For 12 Elect James Robinson III Mgmt For For For 13 Elect Peter Ueberroth Mgmt For For For 14 Elect Jacob Wallenberg Mgmt For For For 15 Elect James Williams Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Amendment to the Performance Incentive Plan Mgmt For For For 18 Amendment to the 1989 Restricted Stock Award Plan Mgmt For Against Against 19 Advisory Vote on Executive Compensation Mgmt For For For 20 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 21 Shareholder Proposal Regarding Report on Bisphenol-A Shrhldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Angela Braly Mgmt For For For 2 Elect Kenneth Chenault Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect Rajat Gupta Mgmt For For For 5 Elect Robert McDonald Mgmt For For For 6 Elect W. James McNerney, Jr. Mgmt For For For 7 Elect Johnathan Rodgers Mgmt For Against Against 8 Elect Mary Wilderotter Mgmt For For For 9 Elect Patricia Woertz Mgmt For For For 10 Elect Ernesto Zedillo Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against Against For Total System Services, Inc. Ticker Security ID: Meeting Date Meeting Status TSS CUSIP 891906109 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kriss Cloninger III Mgmt For For For 2 Elect Sidney Harris Mgmt For For For 3 Elect Mason Lampton Mgmt For For For 4 Elect H. Lynn Page Mgmt For For For 5 Elect John Turner Mgmt For For For 6 Elect Philip Tomlinson Mgmt For For For 7 Elect Richard Ussery Mgmt For For For 8 Elect M. Troy Woods Mgmt For For For 9 Elect James Yancey Mgmt For Against Against 10 Elect Rebecca Yarbrough Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 17 Shareholder Proposal Regarding Advisory Vote on Director Compensation Shrhldr Against Against For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For Against Against 2 Elect Richard Burke Mgmt For Against Against 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Rodger Lawson Mgmt For For For 7 Elect Douglas Leatherdale Mgmt For Against Against 8 Elect Glenn Renwick Mgmt For For For 9 Elect Kenneth Shine Mgmt For For For 10 Elect Gail Wilensky Mgmt For Against Against 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 2011 Incentive Stock Plan Mgmt For Against Against 14 Amendment to the 1993 Employee Stock Purchase Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For For For 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 18 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 19 Shareholder Proposal Regarding Adopting Gender Identity Anti-Bias Policy Shrhldr Against Against For 20 Shareholder Proposal Regarding Political Contributions and Expenditure Report Shrhldr Against Against For 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against 22 Shareholder Proposal Regarding Supplier Sustainability Reports Shrhldr Against Against For 23 Shareholder Proposal Regarding Climate Change Risk Report Shrhldr Against Against For Fund Name : The Yacktman Fund American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 025816109 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For Withhold Against Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Theodore Leonsis Mgmt For Withhold Against Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against Against For 6 Sharehoholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP 075887109 02/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Claire Fraser-Liggett Mgmt For For For Elect Christopher Jones Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Edward Ludwig Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect Gary Mecklenburg Mgmt For For For Elect Cathy Minehan Mgmt For Withhold Against Elect James Orr Mgmt For For For Elect Willard Overlock, Jr. Mgmt For For For Elect Bertram Scott Mgmt For For For Elect Alfred Sommer Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt N/A 1 Year N/A 5 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against 6 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against For Against C.R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP 067383109 04/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Kelly Mgmt For For For Elect Gail Naughton Mgmt For For For Elect John Weiland Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Shareholder Proposal Regarding Sustainability Report Shrhldr Against Against For 6 Shareholder Proposal Regarding Declassification of the Board Shrhldr Against For Against Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Helene Gayle Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect Joseph Jimenez Mgmt For For For 6 Elect Richard Kogan Mgmt For For For 7 Elect Delano Lewis Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect Stephen Sadove Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against 13 Shareholder Proposal Regarding the Right to Call a Special Meeting Shrhldr Against Against For ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Victoria Tschinkel Mgmt For For For 12 Elect Kathryn Turner Mgmt For For For 13 Elect William Wade, Jr. Mgmt For For For 14 Ratification of Auditor Mgmt For Against Against 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 17 2011 Omnibus Stock and Performance Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy Shrhldr Against Against For 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report Shrhldr Against Against For 20 Shareholder Proposal Regarding Lobbying Report Shrhldr Against Against For 21 Shareholder Proposal Regarding Safety Report Shrhldr Against Against For 22 Shareholder Proposal Regarding Louisiana Wetlands Shrhldr Against Against For 23 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shrhldr Against Against For 24 Shareholder Proposal Regarding the Financial Risks of Climate Change Shrhldr Against Against For 25 Shareholder Proposal Regarding Report on Oil Sands Operations Shrhldr Against Against For Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP 219350105 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Seely Brown Mgmt For Against Against 2 Elect John Canning Jr. Mgmt For For For 3 Elect Gordon Gund Mgmt For Against Against 4 Elect Kurt Landgraf Mgmt For For For 5 Elect H. Onno Ruding Mgmt For For For 6 Elect Glenn Tilton Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/15/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Craig Arnold Mgmt For For For 2 Elect Robert Brust Mgmt For For For 3 Elect John Connors, Jr. Mgmt For For For 4 Elect Christopher Coughlin Mgmt For For For 5 Elect Timothy Donahue Mgmt For For For 6 Elect Kathy Herbert Mgmt For For For 7 Elect Randall Hogan, III Mgmt For For For 8 Elect Richard Meelia Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Tadataka Yamada Mgmt For For For 11 Elect Joseph Zaccagnino Mgmt For For For 12 Appointment of Auditor and Authority to Set Fees Mgmt For For For 13 Reverse Stock Split Followed by a Forward Stock Split Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP 24702R101 08/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Breyer Mgmt For For For Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Thomas Luce, III Mgmt For Withhold Against Elect Klaus Luft Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Shantanu Narayen Mgmt For For For Elect Sam Nunn Mgmt For For For Elect H. Ross Perot, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Requirement Mgmt For For For 4 Shareholder Proposal Regarding Reimbursement of Solicitation Expenses Shrhldr Against For Against 5 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) Shrhldr Against For Against EBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP 278642103 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Fred Anderson Mgmt For For For 2 Elect Edward Barnholt Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect John Donahoe Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding Simple Majority Vote Shrhldr Against For Against Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 5 Shareholder Proposal Regarding Independent Board Chairman Shrhldr Against For Against 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report Shrhldr Against Against For 7 Shareholder Proposal Regarding Sexual Orientation and Gender identity Anti-Bias Policy Shrhldr Against For Against 8 Shareholder Proposal Regarding Human Right to Water Shrhldr Against Against For 9 Shareholder Proposal Regarding Report on Oil Sands Operations Shrhldr Against Against For 10 Shareholder Proposal Regarding Report on Hydraulic Fracturing Shrhldr Against Against For 11 Shareholder Proposal Regarding Report on Technology and Products to Become Environmentally Sustainable Shrhldr Against Against For 12 Shareholder Proposal Regarding Greenhouse Gas Emission Goals Shrhldr Against Against For H&R Block, Inc. Ticker Security ID: Meeting Date Meeting Status HRB CUSIP 093671105 09/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect Richard Breeden Mgmt For For For 3 Elect William Cobb Mgmt For For For 4 Elect Robert Gerard Mgmt For For For 5 Elect Len Lauer Mgmt For For For 6 Elect David Lewis Mgmt For For For 7 Elect Bruce Rohde Mgmt For For For 8 Elect Tom Seip Mgmt For For For 9 Elect L. Edward Shaw, Jr. Mgmt For For For 10 Elect Christianna Wood Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For Against Against 12 Amendment to the 2003 Long-Term Executive Compensation Plan Mgmt For Against Against 13 Amendment to the Executive Performance Plan Mgmt For For For 14 Shareholder Proposal Regarding Simple Majority Vote Shrhldr For For For 15 Amendment to Supermajority Requirement to Call a Special Meeting Mgmt For For For 16 Amendment to Supermajority Requirement Relating to Removal of Directors Mgmt For For For 17 Amendment to Supermajority Requirement Relating to Amendments to the Articles and Bylaws Mgmt For For For 18 Amendment to Supermajority Requirement Relating to Related Person Transaction Provision Mgmt For For For 19 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Leo Apotheker Mgmt For For For 3 Elect Lawrence Babbio Jr. Mgmt For Against Against 4 Elect Sari Baldauf Mgmt For For For 5 Elect Shumeet Banerji Mgmt For For For 6 Elect Rajiv Gupta Mgmt For For For 7 Elect John Hammergren Mgmt For For For 8 Elect Raymond Lane Mgmt For For For 9 Elect Gary Reiner Mgmt For For For 10 Elect Patricia Russo Mgmt For For For 11 Elect Dominique Senequier Mgmt For For For 12 Elect G. Kennedy Thompson Mgmt For For For 13 Elect Margaret Whitman Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 17 2011 Employee Stock Purchase Plan Mgmt For For For 18 Amendment to the 2005 Pay-for-Results Plan Mgmt For Against Against Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For Against Against 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2006 Equity Incentive Plan Mgmt For Against Against 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For Against Against 2 Elect James Cullen Mgmt For For For 3 Elect Ian Davis Mgmt For For For 4 Elect Michael Johns Mgmt For Against Against 5 Elect Susan Lindquist Mgmt For For For 6 Elect Anne Mulcahy Mgmt For Against Against 7 Elect Leo Mullin Mgmt For For For 8 Elect William Perez Mgmt For Against Against 9 Elect Charles Prince Mgmt For Against Against 10 Elect David Satcher Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Shareholder Proposal Regarding Pharmaceutical Price Restraints Shrhldr Against Against For 16 Shareholder Proposal Regarding Policy on Health Status Discrimination Shrhldr Against Against For 17 Shareholder Proposal Regarding Animal Welfare Shrhldr Against Against For Lancaster Colony Corporation Ticker Security ID: Meeting Date Meeting Status LANC CUSIP 513847103 11/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Cooke Mgmt For For For Elect Alan Harris Mgmt For For For Elect Zuheir Sofia Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Plan Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Ballmer Mgmt For For For 2 Elect Dina Dublon Mgmt For For For 3 Elect William Gates III Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee Shrhldr Against Against For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 15 Ratification of Auditor Mgmt For For For 16 Adoption of Majority Vote for Election of Directors Mgmt For For For 17 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against 18 Shareholder Proposal Regarding Reviewing Political Contributions and Expenditures Shrhldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect W. Don Cornwell Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect William Gray, III Mgmt For For For 7 Elect Constance Horner Mgmt For For For 8 Elect James Kilts Mgmt For For For 9 Elect George Lorch Mgmt For For For 10 Elect John Mascotte Mgmt For For For 11 Elect Suzanne Nora Johnson Mgmt For For For 12 Elect Ian Read Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against 17 Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers Shrhldr Against Against For 18 Shareholder Proposal Regarding Lobbying Priorities Report Shrhldr Against Against For 19 Shareholder Proposal Regarding Pharmaceutical Price Restraints Shrhldr Against Against For 20 Shareholder Proposal Regarding the Right to Act by Written Consent Shrhldr Against For Against 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against Against For 22 Shareholder Proposal Regarding Transparency in Animal Research Shrhldr Against Against For Prestige Brands Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status PBH CUSIP 74112D101 08/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Matthew Mannelly Mgmt For For For Elect John Byom Mgmt For Withhold Against Elect Gary Costley Mgmt For Withhold Against Elect Charles Hinkaty Mgmt For For For Elect Patrick Lonergan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Resource America, Inc. Ticker Security ID: Meeting Date Meeting Status REXI CUSIP 761195205 03/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carlos Campbell Mgmt For Withhold Against Elect Edward Cohen Mgmt For Withhold Against Elect Hersh Kozlov Mgmt For For For 2 Amendment to the 2005 Omnibus Equity Compensation Plan Mgmt For Against Against 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 5 Transaction of Other Business Mgmt For Against Against Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Cox, Jr. Mgmt For For For Elect Srikant Datar Mgmt For For For Elect Roch Doliveux Mgmt For For For Elect Louis Francesconi Mgmt For Withhold Against Elect Allan Golston Mgmt For For For Elect Howard Lance Mgmt For For For Elect Stephen MacMillan Mgmt For For For Elect William Parfet Mgmt For Withhold Against Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Long-Term Incentive Plan Mgmt For Against Against 4 2011 Performance Incentive Award Plan Mgmt For Against Against 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP 871829107 11/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cassaday Mgmt For Against Against 2 Elect Manuel Fernandez Mgmt For Against Against 3 Elect Hans-Joachim Korber Mgmt For For For 4 Elect Jackie Ward Mgmt For Against Against 5 Amendment to the 1974 Employees' Stock Purchase Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For The Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TBBK CUSIP 05969A105 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Betsy Cohen Mgmt For For For 2 Elect Daniel Cohen Mgmt For For For 3 Elect Walter Beach Mgmt For For For 4 Elect Michael Bradley Mgmt For For For 5 Elect Matthew Cohn Mgmt For For For 6 Elect Leon Huff Mgmt For For For 7 Elect William Lamb Mgmt For Against Against 8 Elect Frank Mastrangelo Mgmt For For For 9 Elect James McEntee, III Mgmt For Against Against 10 Elect Linda Schaeffer Mgmt For Against Against 11 Elect Joan Specter Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 14 Stock Option and Equity Plan of 2011 Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For The Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ruth Bruch Mgmt For Against Against 2 Elect Nicholas Donofrio Mgmt For For For 3 Elect Gerald Hassell Mgmt For For For 4 Elect Edmund Kelly Mgmt For Against Against 5 Elect Robert Kelly Mgmt For For For 6 Elect Richard Kogan Mgmt For Against Against 7 Elect Michael Kowalski Mgmt For For For 8 Elect John Luke, Jr. Mgmt For For For 9 Elect Mark Nordenberg Mgmt For For For 10 Elect Catherine Rein Mgmt For For For 11 Elect William Richardson Mgmt For For For 12 Elect Samuel Scott III Mgmt For Against Against 13 Elect John Surma Mgmt For For For 14 Elect Wesley von Schack Mgmt For Against Against 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 17 Amendment to the Long-Term Incentive Plan Mgmt For Against Against 18 Amendment to the Executive Incentive Compensation Plan Mgmt For Against Against 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against Against For The Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Boggan, Jr. Mgmt For For For 2 Elect Richard Carmona Mgmt For For For 3 Elect Tully Friedman Mgmt For For For 4 Elect George Harad Mgmt For For For 5 Elect Donald Knauss Mgmt For For For 6 Elect Robert Matschullat Mgmt For For For 7 Elect Gary Michael Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Pamela Thomas-Graham Mgmt For For For 11 Elect Carolyn Ticknor Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Approval of the Material Terms of the Performance Goals under the 2005 Stock Incentive Plan Mgmt For Against Against 14 Approval of the Material Terms of the Performance Goals under the Executive Incentive Compensation Plan Mgmt For Against Against 15 Shareholder ProposalRegarding Independent Board Chairman Shrhldr Against For Against The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For Against Against 2 Elect Ronald Allen Mgmt For For For 3 Elect Howard Buffett Mgmt For For For 4 Elect Barry Diller Mgmt For Against Against 5 Elect Evan Greenberg Mgmt For For For 6 Elect Alexis Herman Mgmt For For For 7 Elect Muhtar Kent Mgmt For For For 8 Elect Donald Keough Mgmt For For For 9 Elect Maria Lagomasino Mgmt For For For 10 Elect Donald McHenry Mgmt For For For 11 Elect Sam Nunn Mgmt For For For 12 Elect James Robinson III Mgmt For For For 13 Elect Peter Ueberroth Mgmt For For For 14 Elect Jacob Wallenberg Mgmt For For For 15 Elect James Williams Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Amendment to the Performance Incentive Plan Mgmt For For For 18 Amendment to the 1989 Restricted Stock Award Plan Mgmt For Against Against 19 Advisory Vote on Executive Compensation Mgmt For For For 20 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 21 Shareholder Proposal Regarding Report on Bisphenol-A Shrhldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Angela Braly Mgmt For For For 2 Elect Kenneth Chenault Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect Rajat Gupta Mgmt For For For 5 Elect Robert McDonald Mgmt For For For 6 Elect W. James McNerney, Jr. Mgmt For For For 7 Elect Johnathan Rodgers Mgmt For Against Against 8 Elect Mary Wilderotter Mgmt For For For 9 Elect Patricia Woertz Mgmt For For For 10 Elect Ernesto Zedillo Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Cumulative Voting Shrhldr Against Against For Total System Services, Inc. Ticker Security ID: Meeting Date Meeting Status TSS CUSIP 891906109 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kriss Cloninger III Mgmt For For For 2 Elect Sidney Harris Mgmt For For For 3 Elect Mason Lampton Mgmt For For For 4 Elect H. Lynn Page Mgmt For For For 5 Elect John Turner Mgmt For For For 6 Elect Philip Tomlinson Mgmt For For For 7 Elect Richard Ussery Mgmt For For For 8 Elect M. Troy Woods Mgmt For For For 9 Elect James Yancey Mgmt For Against Against 10 Elect Rebecca Yarbrough Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 17 Shareholder Proposal Regarding Advisory Vote on Director Compensation Shrhldr Against Against For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For Against Against 2 Elect Richard Burke Mgmt For Against Against 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Rodger Lawson Mgmt For For For 7 Elect Douglas Leatherdale Mgmt For Against Against 8 Elect Glenn Renwick Mgmt For For For 9 Elect Kenneth Shine Mgmt For For For 10 Elect Gail Wilensky Mgmt For Against Against 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 2011 Incentive Stock Plan Mgmt For Against Against 14 Amendment to the 1993 Employee Stock Purchase Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For For For 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 18 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 19 Shareholder Proposal Regarding Adopting Gender Identity Anti-Bias Policy Shrhldr Against Against For 20 Shareholder Proposal Regarding Political Contributions and Expenditure Report Shrhldr Against Against For 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shrhldr Against For Against 22 Shareholder Proposal Regarding Supplier Sustainability Reports Shrhldr Against Against For 23 Shareholder Proposal Regarding Climate Change Risk Report Shrhldr Against Against For Pursuant to the requirements of the Investment Company Act of 1940,the registrant has duly caused this report to be signed on its behalf by the undersigned,thereunto duly authorised. Registrant: The Yacktman Funds, Inc. By: /s/Donald A. Yacktman Name: Donald A. Yacktman Title: President Date: August/18 /2011
